 1   Lincoln D. Bandlow (SBN: 170449)
     Lincoln@BandlowLaw.com
 2   Rom Bar-Nissim (SBN: 293356)
 3   Rom@BandlowLaw.com
     Law Offices of Lincoln Bandlow, P.C.
 4   1801 Century Park East, Suite 2400
     Los Angeles, CA 90067
 5   Telephone: 310.556.9680
 6
     Facsimile: 310.861.5550

 7   Attorneys for Defendants
     Ted Entertainment, Inc., Teddy Fresh, Inc.
 8   Ethan Klein and Hila Klein
 9
10                       UNITED STATES DISTRICT COURT
11                     CENTRAL DISTRICT OF CALIFORNIA
12

13
     TRILLER FIGHT CLUB II LLC, a             Case No.: 2:21-cv-03942-JAK-KS
14   Delaware limited liability company,
                              Plaintiff,      DEFENDANTS’ NOTICE OF
15                                            MOTION TO DISMISS
16                                            PLAINTIFF’S SECOND AMENDED
           v.                                 COMPLAINT PURSUANT TO
17
     TED ENTERTAINMENT, INC., a               F.R.C.P. 12(b)(6)
18   California corporation; TEDDY
     FRESH, INC., a California                [Memorandum of Points and Authorities;
19   corporation; ETHAN KLEIN, an             Declarations of Ethan Klein and Lincoln
     individual; HILA KLEIN, an               D. Bandlow, Request for Judicial Notice,
20   individual; and DOES 1-10                Notice of Lodging and Compendium of
                                              Exhibits filed concurrently herewith]
21                     Defendants.
22                                            Assigned to: Hon. John A. Kronstadt
23
                                              Date: November 22, 2021
24                                            Time: 8:30 a.m.
                                              Place: Courtroom 10B
25

26

27

28


                          DEFENDANTS’ NOTICE OF MOTION TO DISMISS
 1         TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
 2         PLEASE TAKE NOTICE that on November 22, 2021, at 8:30 a.m., or as
 3   soon thereafter as the matter may be heard by the Court, in Courtroom 10B of this
 4   Court at 350 W. First Street, Los Angeles, California, before the Honorable John A.
 5   Kronstadt, Defendants TED ENTERTAINMENT, INC., TEDDY FRESH, INC.,
 6   ETHAN KLEIN and HILA KLEIN (collectively, “Defendants”) will and hereby do
 7   respectively move this Court for an Order dismissing with prejudice the Second
 8   Amended Complaint (“SAC”) of Plaintiff Triller Fight Club II, LLC (“Plaintiff”)
 9   pursuant to Federal Rule of Civil Procedure (“F.R.C.P.”) Rule 12(b)(6) (the
10   “Motion to Dismiss”).
11         This Motion to Dismiss is made on the grounds that:
12         1.     Plaintiff’s claim for copyright infringement: (1) fails to state sufficient
13   facts to plausibly state a claim for relief; and (2) fails as a matter of law under the
14   doctrine of fair use. See F.R.C.P. Rule 12(b)(6); 17 U.S.C. § 107.
15         2.     Plaintiff’s claim for vicarious copyright infringement: (1) fails to state
16   sufficient facts to plausibly state a claim for relief; and (2) fails as a matter of law
17   under the doctrine of fair use. See F.R.C.P. Rule 12(b)(6); 17 U.S.C. § 107.
18         3.     Plaintiff’s claim for violation of 47 U.S.C. Section 605 of the Federal
19   Communications Act fails to state sufficient facts to plausibly state a claim for
20   relief and fails as a matter of law. See F.R.C.P. Rule 12(b)(6).
21         This Motion to Dismiss is based on this Notice, the Memorandum of Points
22   and Authorities, the Declaration of Ethan Klein, the Declaration of Lincoln D.
23   Bandlow, the Request for Judicial Notice, the Notice of Lodging and Compendium
24   of Exhibits, the pleadings and other papers on file in this action and upon such
25   argument as may be presented prior to the Court’s determination of this matter.
26

27   ///
28

                                               1
                            DEFENDANTS’ NOTICE OF MOTION TO DISMISS
 1         This Motion to Dismiss is made following the conference of counsel
 2   pursuant to Local Rule 7-3 that took place on July 14, 2021.
 3   Dated: September 6, 2021                     Law Offices of Lincoln Bandlow
 4

 5                                           By
                                                  LINCOLN D. BANDLOW
 6                                                ROM BAR-NISSIM
                                                  Attorneys for Defendants
 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                              2
                           DEFENDANTS’ NOTICE OF MOTION TO DISMISS
